Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 13, 2018

The Court of Appeals hereby passes the following order:

A19A0269. MARLON NORMAN v. THE STATE.

      In 2002, a jury convicted Marlon Norman of, inter alia, three counts of armed
robbery against three different victims. He was sentenced to consecutive terms of
twenty years for each count of armed robbery. We affirmed his convictions on appeal.
See Norman v. State, 311 Ga. App. 721 (716 SE2d 805) (2011). Thereafter, in 2018,
Norman filed a motion to correct an illegal and void sentence, alleging that his
consecutive sentences for armed robbery are barred because the trial court should
have merged two of the counts with the third pursuant to OCGA § 16-1-7 (a) (1),
which prohibits conviction for multiple crimes if one crime is included in the other.
The trial court denied the motion, and Norman filed this direct appeal.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void. Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg v.
State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013).
      Here, Norman’s merger claim is a challenge to his convictions, not his
sentences, and thus does not state a valid void-sentence claim. See Williams v. State,
287 Ga. 192, 193-194 (695 SE2d 244) (2010) (holding that a claim of failure to merge
a conviction under OCGA § 16-1-7 is a challenge to a defendant’s conviction and not
a valid void-sentence claim). To the extent that Norman challenges his sentences, his
sentences for armed robbery do not exceed the most severe punishment allowed, as
armed robbery is punishable by ten to twenty years’ imprisonment or life in prison.
OCGA § 16-8-41 (b). And Georgia law recognizes the authority of a judge to impose
consecutive sentences for armed robberies against different victims. See Rooney v.
State, 287 Ga. 1, 2-6 (2), (3) (690 SE2d 804) (2010) (recognizing that, while an attack
on a sentence as unlawfully consecutive may be made via a motion to vacate a void
sentence, a trial court has discretion to impose consecutive or concurrent sentences
for multiple offenses as long as the sentence for each offense is within the statutory
limits); Green v. State, 265 Ga. App. 126, 128 (2) (592 SE2d 901) (2004) (affirming
trial court’s denial of defendant’s motion to vacate and correct his consecutive
sentences for armed robbery when two victims were robbed).
      Because Norman has not raised a valid void-sentence claim, we lack
jurisdiction to consider this direct appeal. See Harper, 286 Ga. at 218 (2).
Accordingly, it is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/13/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.